        Case 1:19-cv-00474-DAD-JLT Document 30 Filed 10/09/20 Page 1 of 1


1
2
3

4
5
6

7
8                             UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   KERN COUNTY HOSPITAL AUTHORITY,                     Case No.: 1:19-CV-00474-DAD-JLT
     a public entity, and successor in interest to the
12   County of Kern,                                     ORDER AFTER NOTICE OF SETTLEMENT
                     Plaintiff,                          (Doc. 29)
13
             v.
14
     UNITED STATES OF AMERICA, et al.,
15
                    Defendants.
16
17           The defendant reports that the parties have settled the matter. (Doc. 29) Thus, the Court
18   ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than November 13,
20   2020;
21           2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court
23   imposing sanctions, including the dismissal of the action.
24

25   IT IS SO ORDERED.
26      Dated:     October 9, 2020                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
